Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on July 11, 2022.
Claims 15, 18, 22, 25, 29 and 32 have been amended.
Claims 15-34 are currently pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022 has been entered.
 
Previous Claim Rejections - 35 USC § 101
The Examiner is persuaded by Applicant’s amendments and comments that the judicial exception of generating a course model is integrated into a practical application with the limitation of automatically generate and transmit, to the course creator client device, an updated course outline, an updated lesson plan, and an updated course syllabus based on the updated course model. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-18, 20-25, 27-32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hartenberger (US Pat. No. 7,362,97)  in view of Shaffer et al. (US Pub. No. 2013/0325665).
Claims 15, 22 and 29: Hartenberger discloses
a database coupled to a network and storing: (C7; L27-29)
a plurality of course objectives, a plurality of course outcomes, (C6; L32-37: sing a song with expression) and a plurality of course models (C3; L12-17: These discipline specific concept and process diagrams provide a more efficient, sequential, and comprehensive model for developing learning experiences and assessments that will help students construct meaning rather than merely accumulate facts or complete tasks); 
generate a first graphical user interface (GUI); (Fig. 2)
transmit the first GUI to a course creator client device coupled to the network; (Fig. 2)
receive from the course creator client device: a course objective associating a goal to be achieved by a student enrolled in an educational course, and a course outcome associating a skill demonstrating at least partial achievement of a corresponding course objective, (Fig. 4: course objection: “TO KNOW”; outcome: “TO DO” (skill objective; sing a song)).
receiving mapping information related to interrelationships correlating the course objective and the course outcome; (C3; L18-30: The technical effect of the below described embodiments is to organize and present both resources and tools to generate a curriculum guide and framework in all academic disciplines and content areas (i.e., communication arts, math, science, social studies, fine arts, practical arts, physical education, etc.) that supports conceptual development and integration of information. Also provided are instructional lesson plans, concept and process mapping diagrams, assessment tools, unit planning, a scope and sequence of each discipline's critical content (factual knowledge and skill based objectives) aligned to the standards, curriculum reporting tools and curriculum mapping. In addition, links to external resources may also be provided.  See also Fig. 1: “ALIGN local objectives with one or more standards)
generate a course model mapping the course objective to the course outcome; (Fig. 4; C4; L31-34; L44-58 and C5; L5-40: Hartenberger uses the term “align” which is understood as mapping.  For example, “sample indicators of success that have been aligned to the descriptor are available and listed as sample indicators of success”; “the user is able to align the local objectives with…grade-level expectations…which are sometimes referred to as benchmarks”.)
execute a database command storing the course objective, the course outcome, and the course model; (Fig. 4; C4; L5-7: a user can select to view and edit details of a course from a list of courses.)  The Examiner understands the list of courses as storing the course in a database. The Examiner further understands that in order to generate the “ACTIVITY WORKSHEET” for the “Fine Arts – Music” that the associations created using GUI disclosed in Fig. 2 and 3 that the inputs were stored.
automatically generate, from the course objective and the course outcome, as output from the course model, a course outline, a lesson plan; (Fig. 4) 
transmit the second GUI to the course creator client device; (Fig. 4).
generate a second GUI wherein the course outline, the lesson plan, and the course syllabus are at least partially prepopulated with data from the course model; (Fig. 4)
receiving course information from the interface pages that is entered by the educator (Fig. 2-6)
automatically updating the course model database entry with the course information. (C4; L16-24: a user can select a course and then select to view and/or edit details for the course (i.e., the user updates the course information. Also see Fig. 3; Fig. 2 and C4; L25-27).
Hartenberger discloses computers and a computer network (processors are inherent in a computer) (C3; L52) but does not disclose a server, or a course syllabus.
Shaffer, however, discloses automatically building a syllabus after necessary course information has been entered by the teacher. (P[0169]).  Shaffer discloses a server. (Fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an automatic syllabus builder and a server, as disclosed by Shaffer in the system disclosed by Hartenberger, for the motivation of providing a method of enabling a teaching party to build and manage a course (Shaffer; P[0155]).  Servers are an obvious element of a computer network.
Claims 16, 23 and 30:  Hartenberger discloses a lesson presentation, syllabus, course topics list (Fig. 4), course outline (Fig. 10 ) and a lesson structure (Fig. 6).
Claims 17, 18, 24, 25, 31 and 32: Hartenberger discloses Resource Tools; Resources and Materials (Fig. 4) (i.e., additional data associated with the course objective or outcome) but does not disclose collaboration such that course input is received from a source other than the course creator client device.
Shaffer, however, discloses at [0079]: In one exemplified aspect, learning and feedback relationships exist between learners/candidates and teachers/coaches. In order to facilitate group learning, feedback and project work, the system can also allow administrators to assign groups of learners and teachers (unlimited numbers) to each other, and a shared workspace that the group has access to which appears within their personal portals. This permits them to share information and upload/download and give feedback on group documents, as well as chat with each other and make updates in real time. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included receiving course input from a secondary source, as disclosed by Shaffer in the system disclosed by Hartenberger, for the motivation of providing a method of enabling a teaching party to build and manage a course (Shaffer; P[0155]) that also facilitates group learning (Shaffer; [0079]).  
Claims 20, 27 and 34:  Hartenberger discloses a hierarchy (Fig. 5).  Further, an outline, by definition, is organized according to a hierarchy of levels.

Claims 19, 26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hartenberger/Shaffer in view of Smithmier et al. (US Pub. No. 2011/0212430).
Claims 19, 26 and 33:  Hartenberger does not disclose a checklist or progress indicator.  
Smithmier, however, discloses a progress completion indicator. (Fig. 16; 1601).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included tracking progress, as disclosed by Smithmier in the system disclosed by Hartenberger/Shaffer, for the motivation of providing a method of helping a user understand how much work is left to complete so as to assist in time management.

Response to Arguments
Applicant’s arguments, filed July 11, 2022, have been considered.  The Examiner has pointed to additional citations to teach the amended limitations.
The Examiner also points out that mapping is disclosed at C3; L18-30: The technical effect of the below described embodiments is to organize and present both resources and tools to generate a curriculum guide and framework in all academic disciplines and content areas (i.e., communication arts, math, science, social studies, fine arts, practical arts, physical education, etc.) that supports conceptual development and integration of information. Also provided are instructional lesson plans, concept and process mapping diagrams, assessment tools, unit planning, a scope and sequence of each discipline's critical content (factual knowledge and skill based objectives) aligned to the standards, curriculum reporting tools and curriculum mapping. In addition, links to external resources may also be provided.  See also Fig. 1: “ALIGN local objectives with one or more standards”.
First and second GUIS are taught by Fig. 2 and Fig. 4.
At C4; L16-24: a user can select a course and then select to view and/or edit details for the course (i.e., the user updates the course information). Also see Fig. 3. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629